Citation Nr: 1044389	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  09-07 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for a neck disability.    

2.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for a back disability.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to September 
1989.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In September 2010, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing was prepared and associated with the claims file.

The issues of entitlement to service connection for a neck 
disability and a back disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A December 1989 rating decision denied service connection for 
neck pain and back pain, and the Veteran did not appeal.  

2.  The additional evidence received since the December 1989 
rating decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim of 
entitlement to service connection for a neck disability.

3.  Rating decisions from December 2005 and April 2006 denied 
service connection for a back disability on the merits, and the 
Veteran did not appeal.

4.  The additional evidence received since the April 2006 rating 
decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim of 
entitlement to service connection for a back disability .


CONCLUSIONS OF LAW

1.  Evidence added to the record since the December 1989 rating 
decision is new and material; thus, the claim of entitlement to 
service connection for a neck disability is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 
(2010).

2.  Evidence added to the record since the April 2006 rating 
decision is new and material; thus, the claim of entitlement to 
service connection for a back disability is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code, 
concerning the notice and assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009)).  In addition, VA published 
regulations, which were created for the purpose of implementing 
many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 
(2010)).

The Board believes that the evidence has been developed to the 
extent necessary to adjudicate the issue of whether new and 
material evidence has been received to reopen the Veteran's 
claims of entitlement to service connection for a neck disability 
and a back disability.  As will be discussed in greater detail 
below, the Board finds that new and material evidence has been 
submitted, and that the claims should be reopened.  Any 
additional evidentiary development that is necessary before these 
claims can be adjudicated on the merits will be discussed in 
greater detail in the REMAND portion of this document.

II.  New and Material Evidence

The Veteran is seeking entitlement to service connection for a 
neck disability and a back disability.  He essentially contends 
that he suffers from such disabilities as a result of his 
military service.

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of the 
case has been furnished, a timely filed substantive appeal.  38 
C.F.R. § 20.200 (2010).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to that 
claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2010).

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the evidence is presumed credible unless it 
is inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Veteran's claims of entitlement to service connection for a 
neck disability and a back disability were originally denied in a 
December 1989 rating decision.  This decision was based on a 
insufficient evidence of record due to the Veteran's failure to 
report for a VA examination.  The Veteran was presumably notified 
of this decision, and he did not appeal.  The Veteran's service 
treatment records were of record at the time of the December 1989 
denial. 

Since the December 1989 rating decision, a VA examination report 
reflecting that the Veteran has been diagnosed with a cervical 
spine disability has been added to the record.  The Veteran has 
also submitted a July 2008 VA medical record opining that it is 
as likely as not that the Veteran's chronic, persistent neck pain 
is the result of an injury suffered in service in 1987.  This 
evidence is new in that it was not of record at the time of the 
December 1989 denial.  It is material in that it is evidence of a 
current disability and nexus, which was not of record due to the 
Veteran's failure to report for a VA examination in December 
1989.  

In short, the Board finds that this evidence constitutes new and 
material evidence in that it is neither cumulative nor redundant 
of previously submitted evidence, and it appears to raise a 
reasonable possibility of substantiating the claim.  Accordingly, 
the Board finds that new and material evidence has been submitted 
to reopen the claim of entitlement to service connection for a 
neck disability.  To this extent, the benefit sought on appeal is 
granted.

With respect to the back disability claim, the Veteran was again 
denied service connection for a back disability in December 2005, 
and this denial was confirmed in an April 2006 rating decision.  
The Veteran filed a notice of disagreement in March 2006 and 
received a statement of the case in July 2006, but he did not 
perfect an appeal.  A November 2005 VA examination report 
diagnosing a chronic lumbosacral strain, moderate symptoms, had 
been added to the record at the time of these decisions.

Since the April 2006 rating decision, the Veteran has submitted a 
July 2008 VA medical record opining that it is as likely as not 
that the recurring and current low back pain is directly related 
to his experiences and injury incurred while on active duty.  
Also of record is a December 2008 VA examination report 
diagnosing mild degenerative disc disease of the lumbar spine.  
This evidence is new in that it was not of record at the time of 
the April 2006 denial.  It is material in that it is evidence of 
a current disability and nexus.

In short, the Board finds that this evidence constitutes new and 
material evidence in that it is neither cumulative nor redundant 
of previously submitted evidence, and it appears to raise a 
reasonable possibility of substantiating the claim.  Accordingly, 
the Board finds that new and material evidence has been submitted 
to reopen the claim of entitlement to service connection for a 
back disability.  To this extent, the benefit sought on appeal is 
granted.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a neck disability is 
reopened.

New and material evidence having been received, the claim of 
entitlement to service connection for a back disability is 
reopened.

REMAND

As discussed above, the Veteran has claimed entitlement to 
service connection for a neck disability and a back disability, 
which he essentially contends are related to injuries suffered 
during service.  

The Veteran's service treatment records reflect that he sought 
treatment for symptoms associated with his neck and back multiple 
times during service.  Briefly, these records show treatment for 
neck pain following motor vehicle accidents in June 1988 and 
September 1989.  Service treatment records reflect that he sought 
treatment for back pain in June 1987, November 1988, May 1989, 
and June 1989. 

One reason for the denial of the Veteran's claims, as reflected 
in the December 2008 statement of the case, was a December 2008 
VA examination report opining that the "mild degenerative disc 
disease of cervical spine and lumbar spine of this veteran is 
less likely related to motor vehicle accident during 1988 while 
in military service as examination after accident was normal and 
x-rays were reported normal while in service and he was treated 
for muscle sprain.  There is no evidence that there is any 
chronicity or continuation of any cervical or lumbar disability 
after discharge from service until after he was injured again in 
another motor vehicle accident in 1996."

The Board notes that the only evidence of a 1996 motor vehicle 
accident appears in the December 2008 VA examination report.  
According to this report, the Veteran described having injured 
his neck and lower back when he was hit from behind.  He reported 
having been treated with pain medication, a neck brace, and 4 or 
5 months of physical therapy.  

At his Board hearing, the Veteran testified that he first sought 
treatment for his back and neck at the VA Medical Center (VAMC) 
in Dallas, Texas, in approximately 1994 or 1995.  The Board notes 
that it appears the only medical evidence of record from the 
Dallas VAMC was submitted by the Veteran himself, and these 
records are from treatment received in 2005 and 2006.  It does 
not appear that the Veteran's complete VA medical records, 
including those from 1994 or 1995, have been requested.

The Board notes that medical records showing treatment for neck 
and back conditions following service but prior to the 1996 
automobile accident could be highly relevant to demonstrating the 
Veteran's claims.  Thus, the Board finds it necessary to remand 
these claims for further development.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's 
outstanding VA medical records, including any 
records showing treatment in the 1990s at the 
Dallas VAMC, and ensure that those copies are 
associated with the claims file.

2.  After the development requested above has 
been completed, and after any additional 
development deemed necessary, again review 
the record.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


